Citation Nr: 9918747	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-48 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia patellae, right knee.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia patellae, left knee.

3.  Entitlement to an increased evaluation for service-
connected chronic stress syndrome, right ankle, with Achilles 
tendinitis, currently rated as 10 percent disabling, to 
include the issue of whether there was a timely filed 
substantive appeal.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1989, and from September 1991 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which, inter alia, denied the veteran's claims for increased 
(compensable) evaluations for service-connected 
chondromalacia patellae of the right and left knee.  The 
notice of the adverse action was dispatched in March 1996, 
the veteran filed a Notice of Disagreement in March 1996, a 
Statement of the Case was dispatched in April 1996, and a 
timely perfected appeal was received in November 1996.  The 
issues of entitlement to increased ratings for bilateral 
chondromalacia patellae are now ready for appellate review.  
(The issues of entitlement to increased evaluations for the 
veteran's service-connected right ankle and bilateral hip 
disabilities require further procedural development and will 
be discussed in the remand portion of this decision.)



FINDINGS OF FACT

1.  There service connected right knee disability is 
manifested by symptomatology equivalent to slight limitation 
of motion; laxity of the knee has not been demonstrated. 

2.  The service connected left knee disability is manifested 
by symptomatology equivalent to slight limitation of motion 
and no greater and no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for service-
connected chondromalacia patellae of the right knee based on 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5260 (1998). 

2.  The criteria for a 10 percent evaluation for service-
connected chondromalacia patellae of the left knee based on 
limitation of motion have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998). 

3.  A separate evaluation of 10 percent for service-connected 
chondromalacia patellae of the left knee based on mild 
instability has been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that near the end 
of her first period of active duty, in April 1989, she had 
reported having painful bilateral knee symptoms which were 
deemed to have been consistent with a finding of mild 
chondromalacia patellae.  In a May 1989 RO decision, she was 
granted service connection for bilateral chondromalacia 
patellae and assigned a 10 percent evaluation for each knee.  
In September 1991, she returned to active duty and 
compensation for her service-connected bilateral knee 
disability was suspended.  Her second period of military 
service ended in March 1993 and, by action of a November 1993 
RO decision, entitlement to payment of compensation was 
resumed, though by this time each knee was rated as 
noncompensably disabling.

In May 1995, the veteran reopened her claim and sought 
increased evaluations for her multiple service-connected 
disabilities, including compensable evaluations for both of 
her service-connected knees.  Pursuant to this, she was 
scheduled for a VA compensation examination in June 1995.  
The report of this examination shows that she complained of 
having difficulties performing most activities involving 
physical exertion, including walking, standing for prolonged 
periods, and climbing stairs.  She also stated that cold, 
damp weather aggravated her orthopedic symptoms.  She 
reported having occasional stiffness and swelling of her 
knees.  Physical examination revealed that her right and left 
knees were neither tender nor swollen, and displayed mobile 
patellae with no evidence of ligamentous laxity.  Range of 
motion testing shows that she could extend her knees to 180 
(or zero) degrees, bilaterally, and flex her knees to 105 
degrees, bilaterally.  The diagnosis was bilateral 
chondromalacia of the knees.

The report of a January 1997 VA medical examination shows 
that the veteran reported that she had a history of injury to 
both knees during service, and that her knee symptoms 
necessitated that she wear an external metal knee brace on 
each knee on a daily basis.  She complained of having 
constant knee pain every day, with her left knee being more 
symptomatic than her right and manifest by significantly more 
pain and stiffness.  She reported that her left knee was 
unstable and gave out when she did not wear her knee brace.  
She denied having had any prior surgical history regarding 
her knees.

Objective findings obtained at the January 1997 medical 
examination show that there was mild global swelling and 
tenderness over the veteran's right knee, with non-pitting 
edema.  Movement of the right patella was painful.  She could 
extend her right knee to zero degrees, with flexion limited 
to 90 degrees.  No evidence of ligamentous laxity of the 
right knee was observed.  On examination, her left knee was 
not tender or swollen.  The patella was immobile, and she was 
able to extend her left knee to zero degrees, with flexion 
limited to 90 degrees.  Mild medial lateral collateral laxity 
of the left knee joint was noted.  The diagnoses were 
residual contusion and strain of the knees, and bursitis of 
both knees.  In his discussion, the examining physician 
commented that there was evidence of increased fatigability, 
increased weakness, but no evidence of increased 
incoordination of the veteran's knees.  The knees were much 
worse on days when she had flare-ups, and she reported to the 
physician that on these flare-up days she was confined to her 
bed and was barely able to move her knee joints, which 
indicated to the physician that her range of motion was 
decreased during symptomatic flare-up periods.

VA oupatient treatment reports, dated from 1995 to 1998, show 
that the veteran was treated on several occasions during this 
period for complaints relating to bilateral chondromalacia 
patellae.  A report dated in May 1995 shows that she 
presented with knee pain, that she wore an elastic knee brace 
with metal sidebars over each knee, and that full flexion and 
extension of both knees was possible.  The diagnosis was 
bilateral knee strain, chronic.  A July 1996 treatment report 
shows that next to the medical entry noting chondromalacia 
patellae, it was written that she had been prescribed 
Nortriptyline medication to help her sleep and to treat her 
chronic pain.  An August 1997 report also shows that she had 
a two-year history of fibromyalgia.  

The report of a February 1998 VA medical examination shows 
that the veteran reported experiencing increased pain and 
stiffness relating to her multiple service-connected 
orthopedic disabilities, including her knees, and that these 
symptoms interfered with her ability to perform her job as a 
manager because her duties required her to stand for extended 
periods of time.  She stated that she wore a supportive brace 
over each knee.  Physical examination revealed no evidence of 
swelling, tenderness, or effusion of either knee joint, nor 
evidence of instability, laxity, or locking.  She displayed 
full extension to zero degrees, bilaterally, on range of 
motion testing.  She was only able to flex her right knee 
from zero to 85 degrees, and her left knee from zero to 90 
degrees.  Further motion was not possible due to pain.  X-ray 
films of her knees were normal.  The diagnostic impression 
was restricted range of motion and evidence of arthralgia of 
the knees, with greater limitation of range of motion due to 
pain, but with no evidence of fatigability or incoordination 
of either knee.  The physician acknowledged that the 
veteran's knee joints were prone to exacerbation and 
symptomatic flare-ups.

The transcript of a June 1998 RO hearing shows that, with 
regard to her service-connected bilateral chondromalacia 
patellae, the veteran testified that her knee symptoms had 
increased in severity and that these, in turn, had 
contributed to increased severity of he symptoms associated 
with her service-connected bilateral hip disorder.  She 
reported that her knee symptoms interfered with her ability 
to climb and walk down steps and stairs, drive a car, and 
walk for prolonged distances or over an extended period of 
time.  She stated that her knees would become stiff when 
exposed to cold air.  The hearing officer noted that the 
veteran appeared at the hearing wearing hinged knee braces, 
one on each knee, which she reported had been furnished her 
by VA and which she had worn since approximately 1988 - 1989.  
She informed the hearing officer that she wore these 
supportive braces as part of her daily routine.  

The veteran reported at the June 1998 hearing the she was 
employed as a rental manager for a four-story apartment 
house, primarily for elderly tenants, and that to perform her 
duties as manager she had to rise up often and be on her 
feet, standing, walking, and climbing stairs.  She stated 
that though her place of employment was equipped with an 
elevator, when her duties required her to conduct a fire 
drill she was not permitted to use the elevator.  The veteran 
said to the hearing officer that she worked 20 hours per 
week.  She indicated she worked reduced hours because she 
could not work a full-time schedule due to her service-
connected disabilities.  She reported that in approximately 
February or March of 1998, prior to the date of the hearing, 
her physician had increased the dosage of her prescription 
pain medication, but that this pertained to her ankle and 
foot disabilities.  She stated that she saw her physician for 
treatment of her disabilities on scheduled medical 
appointments which had a frequency of approximately once 
every 3 to 6 months, except for times when she obtained an 
unplanned appointment for treatment as needed during flare-
ups of pain.  She reported that in the last 6 months she 
needed to see her doctor twice for unscheduled visits, in 
addition to her normal scheduled visits of once every 3 
months.

II.  Analysis

To the extent that the veteran contends that her service-
connected bilateral chondromalacia patellae is productive of 
a greater level of impairment than that which is contemplated 
by the noncompensable evaluations currently assigned for each 
knee, her claims for a compensable rating for each knee are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (1998).  However, it was 
noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

The veteran is service-connected for bilateral chondromalacia 
patellae.  She is currently rated as noncompensably disabled 
under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which provides that impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate, and a 30 percent 
evaluation if it is severe.  A 30 percent evaluation is the 
maximum rating allowable under this Diagnostic Code.  

Each of the veteran's knees may also be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998), which recognizes impairment of 
the knee's ability to flex and extend.  For her to receive a 
noncompensable evaluation on the basis of limitation of 
flexion of her service-connected knee, the objective medical 
evidence must show flexion limited to 60 degrees.  For a 10 
percent evaluation the evidence must show flexion limited to 
45 degrees.  For a 20 percent evaluation the evidence must 
show flexion limited to 30 degrees.  For a 30 percent 
evaluation the evidence must show flexion limited to 15 
degrees.  The schedule does not provide for a rating higher 
than 30 percent for limitation of motion on flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of her service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the 

evidence must show extension limited to 45 degrees.  The 
schedule does not provide for a rating higher than 50 percent 
for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's oral testimony, as presented in a June 1998 RO 
hearing, and her reported subjective complaints noted on VA 
examination reports dated in June 1995, January 1997, and 
February 1998, essentially show that she has constant 
bilateral knee pain with occasional stiffness and swelling of 
her knees, aggravated by cold and damp weather and subject to 
episodes of symptomatic flare-ups which kept her confined to 
her bed and unable to work.  Her testimony and recorded 
complaints also show that she experienced difficulty using 
stairs, and that her knee symptoms were aggravated by walking 
and standing for prolonged periods which affected her ability 
to perform her job as a rental manager.  Although it is 
acknowledged that her knee disabilities contributed to her 
overall industrial impairment, the knees were not the sole 
cause of this, as her oral testimony also included discussion 
of her other service-connected orthopedic disabilities and 
how their symptoms worked in concert to adversely affect her 
physical capabilities.  

The VA examination reports dated in June 1995, January 1997, 
and February 1998, show that the veteran needed to wear a 
supportive brace on each knee at all times, and that she 
needed to use prescription medications to help alleviate her 
painful knee symptoms.  In June 1995, the symptoms associated 
with the veteran's right and left knees appeared to be 
noncompensable, as neither knee was tender or swollen, and 
each displayed a mobile patellae with no evidence of 
ligamentous laxity on examination.  Range of motion was to 
180 (or zero) degrees, bilaterally, and flexion was to 105 
degrees, bilaterally. 

However, by January 1997, there was mild global swelling and 
tenderness over the veteran's right knee, with non-pitting 
edema, and painful movement of the right patella, though with 
no ligamentous laxity.  Examination of her left knee revealed 
no tenderness or swelling, though there was immobility of her 
patella and mild medial lateral collateral laxity.  Range of 
motion for both knees was to zero degrees on extension, with 
flexion limited to 90 degrees, indicating a reduction of 
range of motion on flexion as compared with the June 1995 VA 
examination.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and the 
DeLuca case, the examining physician commented that there was 
evidence of increased fatigability, increased weakness, but 
no evidence of increased incoordination of the veteran's 
knees, though during flare-up periods the knees would become 
much worse, with decreased range of motion.

The most recent report of her medical condition with regard 
to her knees, dated in February 1998, shows no evidence of 
swelling, tenderness, or effusion of either knee joint, nor 
evidence of instability, laxity, or locking, with full 
extension of both knees to zero degrees, bilaterally.  Range 
of flexion of her left knee was from zero to 90 degrees, 
which was the same as observed in the January 1997 
examination.  However, there was a slight reduction of 
flexion on her right knee as compared with the January 1997 
report, with range of flexion from zero to 85 degrees.  
Further flexion in either knee beyond that which was observed 
was not possible due to pain, indicating that for purposes of 
discussion of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case, 
these are the maximum ranges of motion to which she can flex 
her knees.  

Noteworthy is that X-ray films of her knees were normal, 
indicating that there were no arthritic or degenerative 
changes present and therefore the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1998), are not applicable for 
rating her knee disabilities in this case.  (Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.)  The diagnostic 
impression obtained on examination in February 1998 was that 
there was restricted range of motion and evidence of 
arthralgia of the knees, with greater limitation of range of 
motion due to pain, but with no evidence of fatigability or 
incoordination of either knee.  The physician acknowledged 
that the veteran's knee joints were prone to exacerbation and 
symptomatic flare-ups. 

Reviewing each knee joint individually, the evidence 
indicates that the present symptomatology of chondromalacia 
patellae of the veteran's right knee is manifest by constant 
subjective pain and limitation of motion on flexion to 85 
degrees, with mild global swelling and tenderness, non-
pitting edema, and painful movement of the right patella.  
The evidence also indicates that during occasional episodes 
of symptomatic flare-up, she does experience limitation of 
motion of her right knee due to pain which keeps her from 
working.  Also, as indicated by an examining physician, there 
was evidence of increased fatigability, increased weakness, 
but no evidence of increased incoordination of the right 
knee.  (It is acknowledged that the veteran's right knee 
symptoms fluctuate in intensity and occurrence, and therefore 
the disabling symptoms noted on examination in 1995 and 1997 
will be recognized as part of her current constellation of 
symptoms even if they were not observed in 1998.)  However, 
she enjoys full range of extension of her right knee, and 
there is no objective evidence of arthritis, effusion, 
instability, laxity, or locking of her right knee joint.  In 
view of the above findings, her actual limitation of flexion 
to 85 degrees does not even remotely approach the 60 degree 
limitation for even a noncompensable evaluation, much less 
the 45 degree requirement necessary for a 10 percent 
evaluation.  That being said, it is clear from the evidence 
that she experiences constant right knee pain and that her 
right knee is subject to episodic flare-ups, and 
consideration must also be made of the objective medical 
findings which indicate occasional mild global swelling and 
tenderness, non-pitting edema, and painful movement of the 
right patella, as well her need to wear a supportive external 
brace at all times, all of which partially contributes to her 
limitations in her ability to perform physical work.  
Therefore, resolving all doubt in the veteran's favor, as the 
constellation of disabling right knee symptoms due to 
chondromalacia patellae more closely approximates the level 
of impairment contemplated in the schedule for a rating award 
of 10 percent under Diagnostic Code 6260.  However, the 
evidence does not demonstrate that her right knee symptoms 
are productive of impairment that would warrant assignment of 
a 20 percent evaluation under this or any other code 
predicated on limitation of motion based on the actual and 
functional limitation of motion.  In the absence of any 
instability of this knee, a separate 10 percent evaluation is 
not warranted under Diagnostic Code 5257.

With regard to the veteran's service-connected left knee, the 
evidence indicates that the present symptomatology of 
chondromalacia patellae as it affects her left knee is 
manifest by constant subjective pain and limitation of motion 
on flexion to 90 degrees, with occasional immobility of her 
patella and mild medial lateral collateral laxity, limitation 
of motion of her left knee due to pain which keeps her from 
working during episodes of symptomatic flare-up, and evidence 
of increased fatigability and increased weakness, but no 
evidence of increased incoordination.  She possesses full 
range of extension of her left knee, and there is no 
objective evidence of arthritis or effusion of her left knee 
joint.  Her limitation of flexion to 90 degrees does not 
approach the 60 degree limitation that even then only 
warrants a noncompensable evaluation, and is nowhere close to 
the 45 degree requirement necessary to be awarded a 10 
percent evaluation.  Thus, as in the case of her right knee 
and for the reasons discussed above, assignment of a ten 
percent and no greater rating is warranted on the basis of 
application of Diagnostic Code 5260.  Moreover, as the 
objective evidence does demonstrate occasional mild medial 
lateral collateral laxity (corroborating her statements at 
her January 1997 VA medical examination, in which she 
reported that her left knee was unstable and would give out 
when she did not wear her knee brace), the assignment of an 
additional 10 percent evaluation for slight impairment of her 
left knee under the schedular criteria contemplated in 
Diagnostic Code 5257 is warranted.  Assignment of a rating 
beyond 10 percent is not supported by the evidence, however, 
as it is not demonstrated by the facts of the case that her 
right knee symptoms are productive of moderate impairment 
under this code provision such that assignment of a 20 
percent evaluation would be justified.  Her outpatient 
treatment reports for the period from 1995 to 1998, and her 
oral testimony as presented at the RO in June 1998, do not 
show that she experiences episodes of left knee instability 
to the degree of frequency that would indicate moderate 
impairment.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 (1998) are not for application to 
the facts of the present case because they contemplate 
specific disabling medical conditions which the veteran is 
not currently demonstrated to have.  Specifically, Diagnostic 
Code 5256 contemplates knee impairment as a result of 
ankylosis, Diagnostic Codes 5258 and 5259 contemplate knee 
impairment as a result of dislocated or surgically removed 
semi-lunar cartilage (the veteran has denied having any 
history of surgery to either knee), Diagnostic Code 5262 
contemplates knee impairment as a result of malunion or 
nonunion of the tibia and fibula, and Diagnostic Code 5263 
contemplates knee impairment as a result of genu recurvatum.  
As these aforementioned conditions are not presently shown, 
these Diagnostic Codes may not be considered for purposes of 
rating the veteran.  Thus, an increased evaluation for 
impairment of either knee based on criteria other than 
limitation of motion or impairment due to subluxation or 
instability is not warranted.
 

ORDER

A 10 percent rating for chondromalacia of the patellae of the 
right knee under Diagnostic Code 5260 is granted, subject to 
the criteria pertaining to the payment of monetary benefits.

A 10 percent rating for chondromalacia of the patellae of the 
left knee under Diagnostic Code 5260 and an additional 
separate 10 percent rating under Diagnostic Code 5257 are 
granted, subject to the criteria pertaining to the payment of 
monetary benefits.


REMAND

Also certified to the Board is the veteran's claim for an 
increased evaluation for her service-connected right ankle 
disability.  A review of the claims folder reveals that the 
RO denied an increased evaluation for this disability in the 
February 1996 rating decision on appeal.  The RO notified the 
veteran of this decision in a letter dated in March 1996.  
The RO received the veteran's Notice of Disagreement (NOD) 
with regard to the evaluation of her right ankle disability 
in March 1996, and thereafter issued her a Statement of the 
Case (SOC) in April 1996.  The letter accompanying the SOC 
explained that if the RO did not receive a reply from the 
veteran within 60 days, or within the remainder of the one-
year period from the date of the letter notifying her of the 
action on appeal, her case would be closed.  A copy of the 
letter was sent to the veteran's representative.  However, on 
the veteran's substantive appeal, received by the RO on a VA 
Form 1-9 in November 1996, she did not address the right 
ankle issue and only submitted statements which perfected her 
appeal of the noncompensable bilateral knee evaluations.  

VA regulations provide that a substantive appeal to the Board 
must be filed within 60 days from the date that the RO mails 
the Statement of the Case (SOC) to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (1998); 38 
U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991).

If the veteran has not submitted a timely substantive appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the substantive appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate whether the 
veteran has submitted a timely 
substantive appeal with respect to her 
claim of entitlement to an increased 
evaluation for her service-connected 
chronic stress syndrome, right ankle, 
with Achilles tendinitis, currently 
rated as 10 percent disabling.

2.  If the RO's determination is adverse 
to the veteran, she and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
on the issue of the timeliness of her 
substantive appeal and provided an 
opportunity to offer evidence and 
argument with respect to that 
determination before the case is returned 
to the Board for further consideration.  
The SSOC should contain a summary of the 
pertinent facts as well as the pertinent 
laws and regulations applicable to the 
proper filing of appeals.

The purpose of this REMAND is for due process purposes, and 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

